DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                     Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Claims 1, 8-9, 16-18, 20-27 (renumbering 1-14 respectively) are allowed.


Claim 1 is allowed because the closes prior arts either singularly or in combination fail to reasonably anticipate “after receiving the handover command message, receive a set of data packets from the source base station via the target base station, wherein the data packets of the set of data packets  include respective reflective mapping indicators reset according to a resetting operation in response to receipt of a handover acknowledgment message at the source base station from the target base station, wherein the reflective mapping indicators of the data packets of the set of data packets indicates indicate whether the apparatus uses the respective data packet to update a mapping rule, and wherein the resetting operation comprises resetting the reflective mapping indicators to indicate no updating of the mapping rule; and
perform a mapping operation to map a subsequent uplink data packet to a data radio bearer according to the mapping rule”.

	Claim 9 is allowed because the closes prior arts either singularly or in combination fail to reasonably anticipate “after receiving the handover command message, receiving, by the user equipment, a set of data packets from the source base station via the target base station, wherein the data packets of the set of data packets  include respective reflective mapping indicators reset according to a resetting operation in response to receipt of a handover acknowledgment message at the source base station from the target base station, wherein the reflective mapping indicators of the data packet packets of the set of data packets indicate whether the apparatus uses the respective data packet to update a mapping rule, and wherein the resetting operation comprises resetting the reflective mapping indicators to indicate no updating of the mapping rule; and performing, by the user equipment, a mapping operation to map a subsequent uplink data packet to a data radio bearer according to the mapping rule”.

Claim 17 is allowed because the closes prior arts either singularly or in combination fail to reasonably anticipate “in response to receiving the handover request acknowledgement, identify a set of data packets to be subject to a resetting operation before forwarding to the target base station, wherein the data packets of the set of data packets include reflective mapping indicators, wherein the reflective mapping indicators indicate whether the respective data packet is to be used for updating a mapping rule; prior to forwarding the set of data packets to the target base station, perform the resetting operation of the set of data packets, wherein the resetting operation comprises resetting the reflective mapping indicators to indicate no updating of a mapping rule.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123.  The examiner can normally be reached on 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CANDAL ELPENORD/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        
March 29, 2021